DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	Applicant’s response of 8/2/2021 has been received. Claim 1 is amended and claims 1-11 are pending.  The specification amendment of 8/2/2021 is partially entered. 
Specification
The amendment filed 8/2/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Paragraph 0031: “where the base unit 102 houses the lighting unit 106, such as a light source, that is permanently and positionally oriented or configured to source a light at least in a direction that is lateral to the side wall 105 of the base unit 102.”  There is no support for the “permanently…oriented or configured to source a light at least in a direction that is laterally to the side wall 105 of the base unit 102.”
Applicant is required to cancel the new matter in the reply to this Office Action.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 10 recites a housing extending over a glove’s back portion and the housing has a mirror secured thereto and the housing has a first strap and a second strap extending therefrom lateral to the longitudinal axis of the glove’s back portion.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mead (U.S. 8,038,310). The limitations of claim 1 and its dependents have an effective filing date of 5/18/2015. Mead discloses the invention substantially as claimed. Mead teaches a glove 10 comprising an outer shell 12 including a back portion 16 and a housing 24/48 directly coupled to the back portion via hook and loop or stitching (see col.5, lines 38-56 disclose the surfaces 24,26 may be secured as in Figs. 1 and 2 or by a selectively releasable mechanism such as hook and loop). The housing comprises a side wall including a transparent portion (see annotated drawing) including a transparent portion and the housing . 

    PNG
    media_image1.png
    1023
    470
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    1036
    889
    media_image2.png
    Greyscale

Claims 2-4, 6 and 7 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Wright ‘407 in view of Bushee ‘100 and Wilson ‘093 as applied to claim 1 above, and further in view of Eisenbraun ‘212. Wright discloses the invention substantially as claimed. However, Wright doesn’t teach a mirror coupled to the housing, encased in a casing, and the mirror is positionally adjustable with respect to the housing and is selectively detachable from the housing and the mirror comprises a first section and second section, the first section more elevated from the housing than the second section. Eisenbraun teaches a

Claim 11 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Senter (U.S. 2004/0255361) in view of Richter (U.S. 2012/0069552). Senter discloses the invention substantially as claimed. Senter teaches a method comprising causing a user to operate a vehicle while wearing a glove 46 including a back portion (Fig.2), a housing 68, and a light source 60, wherein the housing 68 is coupled to the back portion (Fig.2), wherein the housing includes a sidewall (transparent plastic cover shown in Figure 2), the housing houses the light source and the light source is configured to source a light through the sidewall. Senter teaches that the glove illuminates individuals participating in outdoor activities and recognizes riding a bicycle as an outdoor activity (paragraphs 4 and 6). Senter doesn’t teach causing the glove to be raised while the user is operating the vehicle such that the light can be observed from behind the user. Richter teaches a glove 1 with a light source on a back portion thereof, the glove worn while riding a bicycle and Figure 7 shows various positions of the hand including a raised glove to indicate user’s intentions to traffic such that the light can be observed from behind the user (par.46). Therefore, it would have been obvious to perform the claimed method of causing a user to operate a vehicle while wearing a glove having the claimed structure and raising the glove while the user is operating the vehicle such that light can be observed from behind the user in that Senter teaches the glove structure and use in a bicycling context for illumination purposes and Richter teaches the raised
. 

Allowable Subject Matter
Claim 10 is allowed.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s remarks have been considered. The rejections of claims 1-9 have been revised as necessitated by the amendment to claim 1. 
For claim 11, the provisional application doesn’t provide support for the method steps of claim 11 and therefore this claim has the priority date of the 13/093,758 application filed 4/25/2011.  Applicant submits that Senter doesn’t teach “wherein the housing includes a sidewall” or “wherein the light source is configured to source a light through the sidewall” as in claim 11. The examiner disagrees and submits that Senter is set forth above as teaching a housing 68 including a sidewall (disclosed as a transparent plastic cover 68 in col.4, lines 22-26). Claim 11 doesn’t provide further details of the housing structure such that the interpretation of “sidewall” is limited to a specific part of the housing and the transparent covering includes an upper sidewall.  The light source 60 directs light through optical fibers 54 bounded by layer 68 on an upper side such that the light source is configured to source a light through the sidewall.  Richter’s priority date of 9/22/2010 is prior to that of the 4/25/2011 date. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732